NO. 07-05-0137-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 JANUARY 26, 2006
                          ______________________________

        LAYFETTE JUNIOR ROBINSON, III a/k/a LAYFETTE ROBINSON, JR.,

                                                                       Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                                       Appellee
                        _________________________________

            FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-406,339; HON. CECIL G. PURYEAR, PRESIDING
                      _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       In one issue, appellant Layfette Junior Robinson, III, a/k/a Layfette Robinson, Jr.,

appeals his conviction for aggravated sexual assault. In that issue, he argues that the trial

court erred in denying the admission of evidence that the child victim had masturbated.

We affirm the judgment of the trial court.

       To preserve a complaint for appellate review, a party must object and obtain an

adverse ruling from the trial court. Moff v. State, 131 S.W.3d 485, 489 (Tex. Crim. App.
2004); Lusk v. State, 82 S.W.3d 57, 60 (Tex. App.–Amarillo 2002, pet. ref’d). In this case,

the trial court did not deny admission of the evidence in question. Rather, it specifically

ruled it would admit same but also allow the State to present rebuttal evidence of an

extraneous act by appellant committed on the victim.1 Though appellant now argues that

admission of the evidence could not be so conditioned, he uttered no objection below.

Having failed to object to the trial court’s decision, appellant did not preserve his complaint

for review. TEX . R. APP. P. 33.1(a) (requiring that a complaint be made to the trial court by

a timely request, objection, or motion that states the grounds for the ruling that the

complaining party sought with sufficient specificity to make the trial court aware of the

complaint). So too did he waive it by failing to present the grounds underlying his current

argument to the trial court. See Webb v. State, 899 S.W.2d 814, 817-18 (Tex. App.–Waco

1995, pet. ref’d) (holding that the grounds underlying the complaint on appeal must also

be raised at trial, otherwise they are waived).

       Accordingly, we overrule the issue and affirm the judgment.



                                                                Brian Quinn
                                                                Chief Justice

Do not publish.




       1
           Th e co urt ha d pre vious ly refused to allow the Sta te to prese nt such e viden ce.

                                                           2